FILED
CHARLOTTE, NC
DEC 13 2018

US Dlstrlct Court

IN THE UNITED STATES DISTRICT COURT A Mi@§,t@m D.§Sm€,; @i_- NC

FOR THE WESTERN DISTRICT OF NORTH CAROLIN

STATESVILLE DIVISION
.]EFFREY MCKEOWN, _ Civil Action No. 5:17-cv-00109
Plaintiff,
v.
TECTRAN MFG., INC.
Defendant.

 

 

REVISED PROTECTIVE ORDER
` By signing this Protective Order, the parties have agreed to be bound by its terms and to
request its entry by the judge. It is hereby ORDERED as follows:

l. If a party, an attorney for a party, or any third party agreed upon by the parties to this n
litigation, including but not limited to, Phillips Industries, Inc. ("Phillips"), has a good faith belief that
certain documents or other materials (including digital information) subject to disclosure pursuant to
a discovery or other request, are confidential and should not be disclosed other than in connection
with this action and pursuant to this Protective Order, the party, attorney or third party shall mark each
such document or other material as “CONFIDENTIAL.”

2. If a party or an attorney for a party disputes whether a document or other material
should be marked “CONF]])ENTIAL,” the parties, attomeys, and, if applicable, third party shall
attempt to resolve the disputes between themselves If they are unsuccessful, the party or attorney
challenging the “CONFIDENTIAL” designation shall do so by filing an appropriate motion.

3. No party, attomey, third party or other person subject to this Protective Order shall
distribute, transmit, or otherwise divulge any document or other material which is marked

“CONF]])ENTIAL,” or the contents thereof, except in accordance with this Protective Order. Court

 

 

personnel are not subject to this Protective Order while engaged in the performance of their oliicial
duties.

4. Any document or other material which is marked “CONFIDENTIAL,” or the
contents thereof, may be used by a party, or a party’s attorney, expert witness, consultant, or other
person to whom disclosure is made, only for the purpose of this action. Nothing contained in this
Protective Order shall prevent the use of any document or other material which is marked
“CONF]])ENTIAL,” or the contents thereof, at any discovery deposition taken in this action.

5. If a party or attorney wishes to disclose any document or other material which is

marked “CONF]])ENTIAL,” or the contents thereof, to any person actively engaged in working on

this action (e.g., expert witness, paralegal, associate, consultant), the person making the disclosure

shall do the following:
A. Provide a copy of this Protective Order to the person to whom disclosure is
made;
B. Inform the person to whom disclosure is made that s/he is bound by this

Protective Order;

C. Require the person to whom disclosure is made to sign an acknowledgment
and receipt of this Protective Order as reflected in Exhibit A attached hereto;

D. ` Instruct the person to whom disclosure is made to return any document or
other material which is marked “CONFIDENTIAL,” at the conclusion of the
case, including notes or memoranda made from “CONFI])ENTIAL”
material; and

E. Maintain a list of persons to whom disclosure was made and the

“CONFIDENTIAL” materials which were disclosed to that person.

 

 

6. If any party or attorney wishes to file, or use as an exhibit or as evidence at a hearing
or trial, any “CONFIDENTIAL” document or material, s/he must provide reasonable notice to the
party that produced the document or material. The parties, attomeys, and, if applicable, third party
shall then attempt to resolve the matter of continued confidentiality by either (a) removing the
“CONFIDENTIAL” marking, or (b) creating a mutually acceptable redacted version that suffices
for purposes of the case. If an amicable resolution proves unsuccessful, the parties and/or attorneys
may present the issue to the court for resolution. The proponent of continued confidentiality will have
the burden of persuasion that the document or material should be withheld from the public record in
accordance with controlling precedent

7. Any party, an attorney for a party, and any third party agreed upon by the parties to
this litigation, including, but not limited to, Phillips Industries, Inc., shall have the right to designate
as “CONF]])ENTIAL/ATTORNEYS' EYES 0NLY” and subject to this Protective Order any
information, document, or thing, or portion of any document or thing that contains highly sensitive
business or personal information, the disclosure of which is highly likely to cause significant harm to
an individual or to the business or competitive position of the designating party, Any party to this
litigation or any third party who is covered by this Protective Order, shall mark any
CONF]])ENTIAL/ATTORNEYS' EYES ONLY material, including without limitation any
information, document, thing, interrogatory answer, admission, pleading, or testimony (Whether
physical or electronic), with the following or similar legend: “CONFIDENTIAL/ATTORNEYS'
EYES ONLY” or “CONF]])ENTIAL/ATTORNEYS’ EYES ONLY - SUBJECT TO

PROTECTIVE ORDER.” (hereinafter “CONFIDENTIAL/ATTORNEYS' EYES ONLY”).

 

 

 

 

8. All information, documents, or things, or portion of` any document or thing, except as
otherwise described in Paragraph 10, below, that are designated by any party as
CONFDENTML/ATTORNEYS' EYES ONLY material shall be used by the receiving party
solely for purposes of the prosecution or defense of this action, shall not be used by the receiving
party for any business, commercial, competitive, personal or other purpo se, and shall not be disclosed
by the receiving party to anyone other than those set forth in Section 9 below, unless and until the
restrictions herein are removed either by Written agreement of counsel for the parties, or by Order of
the Court. It is, however, understood that counsel for a party may give advice and opinions to his or
her client solely relating to the above-captioned action based on his or her evaluation of
CONFIDENTIAL/ATTORNEYS' EYES ONLY material, provided that such advice and opinions
shall not reveal the contents of such CONFIDENTIAL/ATTORNEYS' EYES ONLY material
except by prior written agreement of counsel for the parties (including any third party covered by this
Protective Order), or by Order of the Court.

,9. Absent the prior written agreement of counsel for the parties and except as described
in Paragraph lO, below, CONFIDENTIAL/ATTORNEYS' EYES ONLY material and the contents
of such material may be disclosed only to the following individuals under the following conditions:

A. Outside counsel (herein defined as any attorney at the parties’ outside law
flrms) and relevant in-house counsel for the parties;

B. Outside experts or consultants retained by outside counsel for purposes of this
action, provided they have signed the attached Exhibit A;

C. Secretarial, paralegal, clerical, duplicating and data processing personnel of
the foregoing;

D. The Court and court personnel;

 

E. Any deponent may be shown or examined on anyinformation, document or
thing designated Confidential/Attomeys’ Eyes Only solely if it reasonably
appears that the witness authored or received a copy of it, or is employed by
the party who produced the information, document or thing, or if the party
designating such information as Confidential/Attomeys’ Eyes Only consents
to such disclo sure; and

F. Vendors retained by or for the parties to assist in preparing for pretrial
discovery, trial\and/or hearings including, but not limited to, court reporters,
litigation support personnel, jury consultants, individuals to prepare
demonstrative and audiovisual aids for use in the courtroom or in depositions
or mock jury sessions, as well as their staff, stenographic, and clerical
employees whose duties and responsibilities require access to such materials.

lO. Phillips shall have the right to designate as CONFIDENTlAL/ATTORNEYS‘
EYES ONLY, all or portions o_f the reconvened deposition of the Plaintiff, which is presently
scheduled for December 7, 2018, by designating the beginning and end of the
CONFIDENTIAL/ATTORNEYS‘ EYES_ ONLY testimony on the errata sheet or by any other
written notification within no more than five (5) calendar days after receipt of a copy of the deposition
transcript from the court reporter, or pursuant to such other timing or procedure agreed to by counsel
for the relevant parties. To the extent any party has an objection to a designation by Phillips of
CONF]])ENTIAL/ATTORNEYS' EYES ONLY material pursuant to this section, the parties agree
to meet and confer in an attempt to resolve their disagreement within twelve (12) calendar days
following initial receipt of the deposition transcript. If the parties are unable to resolve their

disagreement through the meet and confer process, Phillips shall have a total period of seventeen (l 7)

 

calendar days following initial receipt of the deposition transcript (which is inclusive of the five (5)
day period to designate portions of the material as CONFl])ENTIAL/ATTORNEYS' EYES
ONLY) to move for entry of an Order to preserve the CONFI])ENTIAL/ATTORNEYS' EYES
ONLY designation Tectran agrees that only its counsel will be present at the reconvened deposition
of Mr. McKeown, and further agrees that for seventeen (17) calendar days following receipt of the
deposition transcript of the reconvened deposition of Plaintiff`, or if Phillips seeks entry of a Protective
Order as set forth by this Paragraph 10, then until receipt of an Order of the Court, that only its counsel
will be authorized to review the transcript from the reconvened deposition of the Plaintif`f. Phillips
agrees that Tectran's counsel shall have no obligation to withhold disclosure to Tectran of materials
designated as CONFI])ENTIAL/ATTORNEYS' EYES ONLY pursuant to this section if: (l) the
parties agree that such material should not be designated as CONFIDENTIAL/ATTORNEYS'
EYES ONLY; (2) Phillips fails to seek entry of a protective order within seventeen (17) calendar
days following receipt of the deposition transcript for the reconvened deposition of Mr. McKeown as
described in this Paragraph; or (3) by Order of the Court. lt is, however, understood that counsel for
a party may give advice and opinions to his or her client solely relating to the above-captioned action
based on his or her evaluation of CONFIDENTIAL/ATTORNEYS' EYES ONLY material
designated pursuant to this 'paragraph, provided that such advice and opinions shall not reveal the
contents of such CONFI])ENTIAL/ATTORNEYS' EYES ONLY.

ll. The designation of material as CONF[DENTIAL/ATTORNEYS' EYES ONLY
shall constitute a certification that the designating party believes in good faith that the material is
CONFI])ENTIAL/ATTORNEYS' EYES ONLY that is not in the public domain, that restrictions

on disclosure are otherwise necessary to protect the privacy interests of individuals, or that other good

 

cause exists under applicable law to restrict access to the CONFI])ENTIAL/ATTORNEYS' EYES
ONLY material

12. Upon final conclusion of this litigation, by_ judgment, settlement, completion of
appeal, or otherwise, all material designated as CONFIDENTIAL or
CONFI])ENTIAL/ATTORNEYS' EYES ONLY, including all copies, prints, summaries, and
other reproductions or derivations of such information, shall be returned to the party that produced
the documents, within thirty (30) days of the termination of this case (including appeals, if any). ln
the alternative, the parties may agree in writing that the recipient may destroy the CONFIDENTIAL

or CONFIDENTIAL/ATTORNEYS' EYES ONLY material. If the recipient elects to destroy the

l material, it must verify same in writing and send such verification to the producing party.

l3. The ultimate disposition of protected materials shall be subject to a final order of the

Court upon completion of the litigation.

The Clerk is DIRECTED to mail a copy of this order to all counsel of record.

ENTERED this j_;%iy of December, 2018.

 
     

H NORABL GRAHAM MULLEN
UNITED STATES DISTRICT JUDGE

 

 

 

 

 

 

 

 

 

Submitted and A greed to By:

/s/ Carrie M. Harris

Carrie M. Harris (NC Bar No. 52711)
Jeffrey D. Patton (NC State Bar No. 21246)
Spilman Thomas & Battle, PLLC

110 Oakwood Drive, Suite 500
Winston-Salem, NC 27103

Telephone (336) 725-4710

Facsirnile (336) 725-4476

Counselfor Defendant Teclran MFG., Inc.

_ /s/ Emily Anne Buttrick

Emily Anne Buttrick'(NC Bar No. 49524)
Chad J. Cochran (NC Bar No. 35217)
HANNAH SHERIDAN

& COCHRAN, LLP

5400 Glenwood Avenue, Suite 410
Raleigh, North Carolina 27612
Telephone: (919) 859-6840

Facsimile: (919) 859-6843

Counselfor Plainti]jf]e]j‘rey McKeown

 

 

 

EXHIBIT A

l, the undersigned, hereby acknowledge receipt of a copy of the Protective Order (the
“Order”) entered by the United States District Court Judge for the Westem District of North
Carolina, Statesville Division, in Case No. 5:17-cv-00109. I hereby agree to be bound by the terms
of the Order and shall not disclose or make use of any documents, material or information

designated by the Parties as confidential except as permitted by the Order.

 

 

Name Signature

 

 

Title Date

 

